Citation Nr: 1513003	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) disability rating.  The Veteran has expressed disagreement with the disability rating assigned.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an initial compensable rating for bilateral hearing loss.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

VA regulations require that audiological examinations used for rating purposes include an assessment of hearing impairment based on puretone threshold averages and controlled speech discrimination testing.  38 C.F.R. § 4.85.  With respect to controlled speech discrimination testing, 38 C.F.R. § 4.85 specifically requires use of the Maryland CNC word list.  Private audiological examination reports can be used to support a claim for an increased rating, but such reports must comply with the requirements under 38 C.F.R. § 4.85.  

The Veteran submitted a private audiological examination report from December 2011.  The private audiological examination report provides an assessment of the Veteran's current hearing impairment using puretone thresholds averages depicted graphically in an audiogram.  In addition, the private audiological examination report provides speech discrimination scores (word recognition scores) for both ears.  However, neither the private audiologist nor the examination report indicate which speech discrimination test was used during the December 2011 examination.  It does not appear that VA has contacted the private audiologist who performed the December 2011 examination to clarify which speech discrimination test was utilized.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.  Here, whether the December 2011 private audiological examination conforms to the requirements of 38 C.F.R. § 4.85 bears greatly on the probative value of the examination report.  In addition, the Board finds that clarification from the private audiologist who performed the December 2011 examination is factual and objective in nature, and not a matter of opinion.  As such, the Board finds clarification regarding the December 2011 private audiological examination is required, and that a remand is needed to obtain such clarification. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request clarification from private examiner as to whether the speech recognition scores on the Veteran's December 2011 audiometric testing were determined using the Maryland CNC list or another list.  If the information requested above cannot be obtained, such should be noted in the record.    

2. When the requested development has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




